In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-13-00155-CR &
                    06-13-00156-CR



               JUSTIN CLARK, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 204th District Court
                   Dallas County, Texas
      Trial Court Nos. F-1261948-Q & F-1262793-Q




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

        Court reporter Marissa Garza recorded the trial court proceedings in cause numbers 06-

13-00155-CR and 06-13-00156-CR, styled Justin Clark v. The State of Texas, trial court cause

numbers F-1261948-Q and F-1262793-Q, in the 204th Judicial District Court of Dallas County,

Texas. Sentence was imposed in both cases on May 31, 2013. The reporter’s record was

originally due in this case July 30, 2013. Our clerk’s office contacted Garza, who informed us

that the record would be electronically filed by August 19, 2013. We have received neither the

record nor a properly filed and supported request for additional time.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        Therefore, we hereby order Marissa Garza to file the reporter’s record in cause numbers

06-13-00155-CR and 06-13-00156-CR, both styled Justin Clark v. The State of Texas, trial court

cause numbers F-1261948-Q and F-1262793-Q, to be received by this Court no later than Friday,

August 30, 2013.

        If the record is not received by August 30, we warn Garza that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.



                                                 2
      IT IS SO ORDERED.



                          BY THE COURT

Date: August 23, 2013




                            3